Execution Version




SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This Second Amended Employment Agreement (the “Agreement”) is entered into
effective as of February 14, 2019, by and between Eugene A. Hall, an individual
(“Executive”) and Gartner, Inc., a Delaware corporation (the “Company”). This
Agreement further amends and restates the amended and restated employment
agreement dated March 19, 2016, which in turn amended and restated the
employment agreement, dated April 13, 2011, each between the Company and
Executive (collectively, the “Original Agreements”).
1.Employment. Executive will serve as Chief Executive Officer of the Company for
the Employment Term specified in Section 3 below. Executive will report solely
to the Board of Directors (the “Board”) and will render such services consistent
with the foregoing role as the Board may from time to time direct. Executive’s
office will be located at the executive offices of the Company in Stamford,
Connecticut. Executive may (i) serve on corporate, civic or charitable boards or
committees and (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions, to the extent that such activities are (x) consistent
with the Company’s policies (as applicable) or (y) disclosed to the Board and
the Board determines in good faith that such activities do not interfere with
the performance of Executive’s responsibilities hereunder.
2.    Board of Directors. The Executive is currently a member of the Board, and
during the Employment Term, the Company will, in good faith, include Executive
on the Company’s slate of nominees to be elected to the Board at appropriate
meetings of stockholders of the Company. Upon termination of the Employment Term
for any reason, Executive will promptly resign as a director of the Company if
the Board so requests.
3.    Term. The employment of Executive pursuant to this Agreement will continue
through December 31, 2021 (the “Employment Term”), unless extended or earlier
terminated as provided in this Agreement. The Employment Term automatically will
be extended for additional one-year periods commencing on January 1, 2022 and
continuing each year thereafter, unless either Executive or the Company gives
the other written notice, in accordance with Section 14(a) and at least sixty
(60) days prior to the then scheduled expiration of the Employment Term, of such
party’s intention not to extend the Employment Term. Upon termination of the
Employment Term for any reason, Executive will promptly resign from all
positions he holds with the Company if the Board so requests.
4.    Salary. As compensation for the services rendered by Executive under this
Agreement, the Company will pay to Executive an annual base salary (“Base
Salary”) equal to $908,197, payable to Executive on a semi-monthly basis in
accordance with the Company’s payroll practices as in effect from time to time
during the Employment Term. The Base Salary will be subject to adjustment by the
Board or the Compensation Committee of the Board (the “Committee”), in the sole
discretion of the Board or such Committee, on an annual basis; provided,
however, that Executive’s Base Salary may not be decreased other than pursuant
to a reduction consistent with a general reduction of pay across the executive
staff as a group, as an economic or strategic measure due to poor financial
performance by the Company.
5.    Bonus. In addition to Base Salary, Executive will be entitled to
participate in the Company’s executive bonus program. Executive’s annual target
bonus (the “Target Bonus”) will be 105% of Base Salary, and will be payable
based on achievement of specified Company and individual objectives. The actual
bonus paid may be higher or lower than the Target Bonus for over- or
under-achievement of Company and individual objectives, as determined by the
Committee; provided, however, that the maximum actual bonus will not exceed 210%
of Base Salary. Bonus amounts will be subject to annual adjustment by the Board
or the Committee, in the sole discretion of the Board or the Committee;
provided, however, that Executive’s Target Bonus may not be decreased without
Executive’s consent other than pursuant to a reduction consistent with a general
reduction of pay across the executive staff as a group, as an economic or
strategic measure due to poor financial performance of the Company. To receive a
bonus, Executive must be an employee at the time bonuses are paid to executives.
6.    Executive Benefits.
(a)    Equity Grants. No later than ten (10) days following the first market
trading day of the first open trading window for Company executives under the
Company’s insider trading policy on or after January 1 of each year during the
Employment Term, Executive will be granted equity-based incentive awards settled
in Common Stock or the Company (collectively, the “Incentive Awards”), provided
that Executive must be an employee at the time Incentive Awards are scheduled to
be granted. The Incentive Awards granted in 2016 and later years had or will
have an aggregate value on the date of grant (assuming the applicable
performance goals will be satisfied at target levels and using the methods
described in the following sentence) that is no less than the result of
$9,874,375 minus the sum of the Base Salary and Target Bonus for the year of
grant. The value of the Incentive Awards on the date of grant will be determined
by using the Black-Scholes-Merton valuation method for stock appreciation rights
and the fair market value of the Company’s Common Stock for restricted stock
units, or such other valuation method as the Committee may use to value
equity-based incentive awards. All Incentive Awards will be 100% unvested on the
date of grant, Executive’s entitlement to be granted the Incentive Awards for
any given year under this Agreement shall accrue as of January 1 of such year.
Vesting of such Incentive Awards shall be subject to Section 6(a)(iii). The
terms and conditions of the Incentive Awards (including, but not limited to, the
number of restricted stock units or stock appreciation rights to be granted and
the applicable performance goals) shall be determined by the Committee, subject
to and consistent with the terms of this Agreement and the Company’s 2014 Long
Term Incentive Plan, as amended from time to time (the “Plan”). Each year’s
Incentive Awards will be divided among:
(i)    Restricted Stock Units. Each year during the Employment Term, all or a
portion of the aggregate value of the Incentive Awards may, as determined by the
Committee, be in the form of restricted stock units, with a par value purchase
price. During each year of the Employment Term, the number of restricted stock
units initially granted to Executive will be based upon an assumption that
specified Company objectives will be achieved during such year. The restricted
stock units granted to Executive each year may be adjusted so as to be higher or
lower than the number of restricted stock units initially granted in such year
by reason of over-or under-achievement during such year of such specified
Company objectives, as determined by the Committee. Upon the vesting or a
restricted stock unit, and in the sole discretion or the Committee, the Company
may pay earned restricted stock units in cash, shares of Common Stock of the
Company, or in a combination thereof. Except as otherwise set forth in this
Agreement, if Executive’s employment with the Company terminates for any reason,
any portion of the restricted stock units still subject to restrictions will the
forfeited to the Company.
(ii)    Stock Appreciation Rights. Each year during the Employment Term, all or
a portion of the value of the Incentive Awards may, as determined by the
Committee, be in the form of stock appreciation rights, which upon exercise will
be settled in shares of Common Stock of the Company. Executive will have the
right to exercise such stock appreciation right upon its vesting, and will
receive the excess, if any, of the value of a share of Common Stock of the
Company on the date of exercise over the value of such share on the date of
grant.
(iii)    Vesting of Incentive Awards. Incentive Awards granted pursuant to this
Agreement will be scheduled to vest in not more than four equal annual
installments on January 1 of each year following the date of grant, subject in
each case to Executive’s continued employment with the Company through the
applicable date and subject to achievement of any performance goals applicable
to such Incentive Awards as determined by the Committee. Notwithstanding the
preceding sentence, the Incentive Awards may vest earlier in the event of a
Change in Control or Change in Control Termination as provided in Section 7
below.
(b)    Other Employee and Executive Benefits. Executive will be entitled to
receive all benefits provided to senior executives, executives and employees of
the Company generally from time to time, including medical, dental, life
insurance and long-term disability, and the executive split-dollar life
insurance, executive disability plan, and all other benefits under the Company’s
Executive Benefits program, in each case so long as and to the extent the same
exist; provided, that with respect to each such plan Executive is otherwise
eligible and insurable in accordance with the terms of such plans.
Notwithstanding the preceding sentence, Executive’s right to receive severance
payments and benefits will be only as provided in Section 7 hereof. Furthermore,
the Company will provide Executive with an automobile and driver for Executive’s
ground transportation needs during the Employment Term.
(c)    Vacation, Sick Leave, Holidays and Sabbatical. Executive will be entitled
to paid time off (“PTO”), sick leave, holidays and sabbatical in accordance with
the policies of the Company as they exist from time to time. Executive
understands that under the current policy he is entitled to thirty-five (35) PTO
days per calendar year. PTO not used during any calendar year will roll over to
the following year only to the extent provided under the Company’s PTO policies
as they exist from time to time.
7.    Severance Benefits.
(a)    At Will Employment. Executive’s employment will be “at will.” Either the
Company or Executive may terminate this agreement and Executive’s employment at
any time, with or without Business Reasons, in its or his sole discretion, upon
sixty (60) days’ prior written notice of termination.
(b)    Involuntary Termination. If at any time during the term of this Agreement
(other than within twenty-four (24) months following the occurrence of a Change
in Control) the Company terminates the employment of Executive involuntarily and
without Business Reasons or a Constructive Termination occurs, or if the Company
elects not to renew this Agreement upon the expiration of the Employment Term
and Executive within ninety (90) days following the expiration of the Employment
Term terminates his employment, then, subject to Executive signing and not
revoking a general release of claims against the Company and its successors
substantially in the form attached hereto as Exhibit A within the period
required by the release and in no event later than sixty (60) days following the
Termination Date, inclusive of any revocation period set forth in the release,
Executive will be entitled to receive the following:
(i)    Base Salary and PTO accrued through the Termination Date plus continued
Base Salary for a period of thirty-six (36) months following the Termination
Date. In accordance with Section 7(i) below, such payments will commence on the
first regular Company pay day at least six (6) months after the Termination Date
or, if later, at least six (6) months after the date of Executive’s Separation
from Service. This first payment will be a lump sum representing the
continuation of Executive’s Base Salary for the period commencing on the
Termination Date and concluding on such payment date. Thereafter, the remaining
payments of Base Salary will be payable in accordance with the Company’s regular
payroll schedule as in effect from time to time.
(ii)    If the Termination Date occurs during a year in which any Incentive
Awards are due to be granted but remain un-granted, a lump sum cash payment with
respect to the un-granted Incentive Awards pursuant to Section 6(a) above
determined by multiplying the percentage of such un-granted Incentive Awards
that would have vested pursuant to Section 7(b)(iv) below by no less than the
result of $9,874,375 minus the sum of the Base Salary and Target Bonus for the
year in which the Termination Date occurs. For purposes of illustration, if the
un-granted Incentive Awards would have vested over a four (4) year vesting
schedule, the percentage described in the preceding sentence will be
seventy-five percent (75%). In accordance with Section 7(i) below, this payment
will be made on the first regular Company pay day at least six (6) months after
the Termination Date or, if later, at least six (6) months after the date of
Executive’s Separation from Service.
(iii)    300% of the average of Executive’s earned annual bonuses for the three
(3) fiscal years immediately preceding the year in which the Termination Date
occurs, which, in accordance with Section 7(i) below, will be payable in a lump
sum as soon as practicable following but in no event later than thirty (30) days
later than the six (6) month period commencing on the Termination Dale, or, if
later, following the six (6) month period commencing on the date of Executive’s
Separation from Service, plus any earned but unpaid bonus from the prior fiscal
year, which will be paid at the same time as bonuses for such fiscal year are
paid to the other Company executives.
(iv)    Thirty-six (36) months’ continued vesting under all Incentive Awards and
any other outstanding stock options and other equity arrangements subject to
vesting and held by Executive (and in this regard, all such stock appreciation
rights and other exercisable rights held by Executive will remain exercisable
for thirty (30) days following the last day of the thirty-six (36) month
continued vesting period, subject to the maximum term of the award).
Notwithstanding the foregoing, with respect to each performance-based restricted
stock unit award or other equity compensation award subject to achievement of
performance-based criteria (each a “Performance-Based Equity Award”), Executive
will be entitled to thirty-six (36) months’ continued vesting only if and to the
extent that the performance-based criteria applicable to the Performance-Based
Equity Award is achieved during the award’s performance period, whether such
performance period ends during or after such thirty-six (36) month period, as
determined by the Compensation Committee in accordance with the terms and
conditions of the 2014 Long-Term Incentive Plan (or such other Company stock
plan under which the award was granted) and the award agreement entered into by
and between the Company and Executive. For purposes of clarity, the thirty-six
(36) months’ continued vesting to which Executive is entitled will be measured
from the Termination Date and not from the date that achievement of the
applicable performance-based criteria is determined. Notwithstanding anything to
the contrary herein or in any award agreement evidencing the Incentive Awards
and any other outstanding stock options or other equity arrangements, to the
extent such awards are considered “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the final regulations and any guidance promulgated thereunder (“Section 409A”)
and in accordance with Section 7(i) below, the awards otherwise payable during
the period beginning on the Termination Date and ending on the date that is six
(6) months following the Termination Date or, if later, six (6) months following
the date of Executive’s Separation from Service, instead will be paid on the
date six (6) months and one (1) day following the later of the Termination Date
or the date of Executive’s Separation from Service. Thereafter, each such award
shall be paid in accordance with the vesting schedule applicable to such award.
(v)    a taxable monthly payment in an amount equal to the monthly COBRA premium
that Executive would be required to pay to continue the group health coverage in
effect on the date of his termination of employment for Executive, his spouse
and any children (which amount will be based on the premium for the first month
of COBRA coverage), which payments will be made regardless of whether Executive
elects COBRA continuation coverage and will commence six (6) months after the
Termination Date or, if later, at least six (6) months after the date of
Executive’s Separation from Service and will end on the earlier of (x) the date
upon which Executive becomes covered under similar plans or (y) the last day of
the thirty-sixth (36th) calendar month following the month in which Executive’s
employment terminated. The first payment under the preceding sentence will equal
the sum of all monthly payments for the period commencing on the Termination
Date and concluding on such payment date.
(vi)    no other compensation, severance or other benefits. Notwithstanding the
foregoing, if Executive violates in a material respect the provisions set forth
in Section 12, Executive no longer will be entitled to receive any severance
payments and benefits and Executive’s outstanding Incentive Awards and other
stock options and equity arrangements will expire immediately.
(c)    Change in Control.
(i)    Benefits. If during the term of this Agreement a Change in Control
Termination occurs, then Executive will be entitled to receive the following:
(A)    Base Salary and PTO accrued though the date of the Change in Control
Termination and, immediately upon the Change in Control Termination, any earned
but unpaid bonus from the fiscal year preceding the Change in Control
Termination,
(B)    an amount equal to three (3) years of Executive’s Base Salary as then in
effect,
(C)    an amount equal to three (3) times Executive’s Target Bonus for the
fiscal year in which the Change in Control Termination occurs (or if higher, for
the immediately preceding fiscal year),
(D)    a taxable monthly payment in an amount equal to the monthly COBRA premium
that Executive would be required to pay to continue the group health coverage in
effect on the date of his termination of employment for Executive, his spouse
and any children (which amount will be based on the premium for the first month
of COBRA coverage), which payments will be made regardless of whether Executive
elects COBRA continuation coverage and will commence six (6) months after the
date of Change in Control Termination or, if later, at least six (6) months
after the date of Executive’s Separation from Service and will end on the
earlier of (x) the date upon which Executive becomes covered under similar plans
or (y) the last day of the thirty-sixth (36th) calendar month following the
month in which Executive’s employment terminated, The first payment under the
preceding sentence will equal the sum of all monthly payments for the period
commencing on the date of Change in Control Termination and concluding on such
payment date,
(E)    except as provided in this Section 7(c), no other compensation, severance
or other benefits.
The payments set forth in clauses (B) and (C) above shall be payable in a lump
sum on the date that is six (6) months following the Termination Date or, if
later, six months after the date of Executive’s Separation from Service.
Additionally, any Incentive Awards due to be granted pursuant to Section 6(a)
that remain ungranted will be granted to Executive prior to consummation of the
Change in Control and upon a Change in Control Termination, as applicable.
(ii)    Vesting. In the event that a Change in Control occurs prior to the
termination of Executive’s employment and prior to the expiration of an
Incentive Award or other equity-based arrangement subject to vesting and held by
Executive (collectively with the Incentive Awards, the “Equity Awards”) then,
subject to Section 7(c)(iii) below, upon such Change in Control, all such Equity
Awards granted on or prior to February 7, 2019, will vest in full, all
performance goals or other vesting criteria will be deemed achieved at target
level and, with respect to a stock option or stock appreciation right, be
exercisable as to all of the covered shares, including shares as to which the
stock option or stock appreciation right would not otherwise be exercisable.
Upon the occurrence of a Change in Control Termination, but subject to Section
7(c)(iii) below, each outstanding Equity Award granted after February 7, 2019
will have the service requirement deemed fully satisfied, all performance goals
or other vesting criteria will be deemed achieved (i) if the performance period
has been completed, at actual level of performance, or (ii) if the performance
period has not been completed, at target level of performance, and, with respect
to a stock option and stock appreciation right, be exercisable as to all of the
covered shares, including shares as to which the stock option or stock
appreciation right would not otherwise be exercisable.
Payment of Equity Awards whose payment or settlement is accelerated due to a
Change in Control Termination shall be subject to the six-month delay set forth
in Section 7(i) below (to the extent applicable).
(iii)    Limitation on Payments.
(A)    In the event that the severance payments and other benefits provided for
in this Agreement or otherwise payable to Executive (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section 7(c)(iii), would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then Executive’s severance and other benefits under
Section 7 (and with respect to acceleration of vesting, any other equity-based
arrangements) will be either:
(1)    delivered in full, or
(2)    limited to such minimum extent as will ensure that no portion of such
severance and other benefits will be subject to excise tax under Section 4999 of
the Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance and other benefits, notwithstanding that all or some portion of such
severance and other benefits may be taxable under Section 4999 of the Code. If a
reduction in severance payments or other benefits constituting “parachute
payments” is necessary so that payments or benefits are delivered to a lesser
extent, reduction will occur in the following order: (1) reduction of the cash
severance payments; (2) cancellation of accelerated vesting of equity-based
awards; and (3) reduction of continued employee benefits. In the event of a
reduction of cash severance payments or a reduction of continued employee
benefits, such reduction shall occur in reverse chronological order such that
the payment or benefit owed on the latest date following the occurrence of the
event triggering the excise tax will be the first payment to be reduced (with
reductions made pro-rata in the event payments are payable at the same time). In
the event that accelerated vesting of equity based awards is to be cancelled,
such vesting acceleration will be cancelled in the following order:
(1) Performance-Based Equity Awards granted in the year of acceleration of
vesting, (2) other Performance-Based Equity Awards and other equity-based
awards, in reverse chronological order of the dates of grant thereof (with
reductions made pro-rata in the event that grants were made at the same time.
(B)    Subject to the provisions of clause F below, all determinations required
to be made under this Section 7(c)(iii), including whether an Excise Tax is
payable by Executive and the amount of such Excise Tax and whether a reduction
in payments or benefits is required, will be made in good faith and using
reasonable actuarial and other assumptions by the Company’s independent
accountants (the “Accounting Firm”). The Company will direct the Accounting Firm
to submit its determination and detailed supporting calculations to both the
Company and Executive within fifteen (15) calendar days after the date of a
Change in Control, within fifteen (15) calendar days after the date of a Change
in Control Termination and any other such time or times as may be requested by
the Company or Executive. If the Accounting Firm determines that no Excise Tax
is payable by Executive without reduction of payments or benefits, it will, at
the same time as it makes such determination, furnish Executive with an opinion
that he has substantial authority not to report any Excise Tax on his federal,
state, local income or other tax return. If the Accounting Firm determines that
a reduction of payments or benefits is required pursuant to Section 7(c)(iii)(A)
above, it will, at the same time as it makes such determination, furnish
Executive with an opinion that, taking into account such reduction, he has
substantial authority not to report any Excise Tax on his federal, state, local
income or other tax return. Any determination by the Accounting Firm as to the
amount of any Excise Tax or reduction in payments and benefits will be binding
upon the Company and Executive.
(C)    The Company and Executive will each provide the Accounting Firm access to
and copies of any books, records and documents in the possession of the Company
or Executive, as the case may be, reasonably requested by the Accounting Firm,
and otherwise cooperate with the Accounting Firm in connection with the
preparation and issuance of the determination contemplated by clause B above.
(D)    In the event that payments and benefits are delivered in full pursuant to
Section 7(c)(iii)(A) above, the federal, state and local income or other tax
returns filed by Executive and the Company will be prepared and filed on a
consistent basis with the determination or the Accounting Firm with respect to
the Excise Tax payable by Executive, if any.
(E)    The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by clauses A
and B above will be borne by the Company. If such fees and expenses are
initially advanced by Executive, the Company will reimburse Executive the full
amount of such fees and expenses within twenty (20) days after receipt from
Executive of a statement therefore and reasonable evidence of his payment
thereof.
(F)    If, for any reason, the Accounting Firm, as defined above, fails to act
in the manner contemplated by this Section 7(c) within a reasonable period of
time, the Executive may appoint another nationally recognized independent
accounting firm with the consent of the Company (unless such consent is
unreasonably withheld or delayed), to perform all of such duties of the
Accounting Firm that are contemplated by this Section 7(c), in which event such
independent accountants will thereafter be deemed to be the “Accounting Firm”
for purposes of this Section 7(c).
(d)    Termination for Disability. If at any time during the Employment Term
Executive becomes unable to perform his duties as an employee as a result of
incapacity, which gives rise to termination of employment for Disability, then
(i) Executive will the entitled to receive payments and benefits in accordance
with the Company’s then applicable plans, policies, and arrangements; provided,
however, that to the extent such payments or benefits are “separation pay”
within the meaning of Section 409A, such payments and benefits will be paid or
provided at the same time and in the same form as similar payments and benefits
are provided under Section 7(b) in connection with Executive’s Constructive
Termination or involuntary termination without Business Reasons; (ii)
Executive’s outstanding Incentive Awards and other stock options and equity
arrangements will expire in accordance with the terms of the applicable award
agreement(s) and the Company stock plans under which they were granted; and
(iii) with respect to any accrued but un-granted Incentive Awards pursuant to
Section 6(a), Executive will be entitled to receive a lump sum cash payment
equal to the value of the vesting acceleration that Executive would have
received, in accordance with the disability provisions set forth in the
Company’s equity award policy then in effect had Executive’s employment not been
terminated for Disability prior to the date those awards would have been
granted. The amount payable pursuant to Section 7(d)(iii) will be determined by
multiplying the percentage of vesting acceleration to which Executive would have
been entitled in accordance with the disability provisions set forth in the
Company’s equity award policy then in effect by the result of $9,874,375 minus
the sum of the Base Salary and Target Bonus for the year in which the
Termination Date occurs. This payment will be made on the first regular Company
pay day at least six (6) months after the Termination Date or, if later, at
least six (6) months after the date of Executive’s Separation from Service.
(e)    Voluntary Termination, Involuntary Termination for Business Reasons. If
(i) Executive voluntarily terminates his employment (other than in the case of a
Constructive Termination) or (ii) Executive is terminated involuntarily for
Business Reasons, then in any such event (A) all further vesting of Executive’s
Incentive Awards and other equity arrangements will cease immediately and such
awards will expire in accordance with the terms of the applicable award
agreements), (B) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(C) Executive will not be entitled to any severance but Executive will be paid
all accrued but unpaid PTO, expense reimbursements and other benefits due to
Executive through his termination date under any Company-provided or paid plans,
policies, and arrangements.
(f)    Termination Upon Death. If Executive’s employment is terminated because
of death, then (i) Executive’s representatives will be entitled to receive
payments and benefits in accordance with the Company’s then applicable plans,
policies, and arrangements; provided, however, that to the extent such payments
or benefits are “separation pay” within the meaning of Section 409A, such
payments and benefits will be paid or provided at the same time and in the same
form as similar payments and benefits are provided under Section 7(b) in
connection with Executive’s Constructive Termination or involuntary termination
without Business Reasons; and (ii) Executive’s outstanding Incentive Awards and
other equity arrangements will expire in accordance with the terms of the
applicable award agreement(s) and the Company stock plans under which they were
granted.
(g)    Exclusivity. The provisions of this Section 7 are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Company may otherwise be entitled, either at law, tort or contract, in equity,
or under this Agreement, in the event of any termination of Executive’s
employment. Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in paragraph (b), (c), (d), (e) or (f) of this Section 7,
whichever will be applicable and those benefits required to be provided by law.
(h)    Mitigation. Amounts provided under this Section 7 will not be reduced by
any future earnings Executive may receive following the termination of his
employment with the Company.
(i)    Code Section 409A.
(i)    Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no Deferred Compensation Separation Benefits (as defined below) or
other severance benefits that otherwise are exempt from Section 409A (as defined
below) pursuant to Treasury Regulation Section l.409A-1(b)(9) will be considered
due or payable until Executive has a Separation from Service. In addition, as
Executive currently is a “specified employee” within the meaning of Section 409A
and the Company anticipates that Executive will continue to be a specified
employee until Executive’s Separation from Service, the severance benefits
payable to Executive under this Agreement that are considered deferred
compensation under Section 409A, if any, and any other severance payments or
separation benefits that are considered deferred compensation under Section 409A
(together, the “Deferred Compensation Separation Benefits”) will, except in the
case of death, be delayed for the period beginning on the Termination Date and
ending on the date that is six (6) months following the Termination Date or, if
later, six (6) months following the date of Executive’s Separation from Service.
All subsequent payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Each payment and benefit payable
under this Agreement is intended to constitute a separate payment under Treasury
Regulation Section 1.409A-2(b)(2). Notwithstanding anything herein to the
contrary, if Executive dies following his Separation from Service but prior to
the six (6) month anniversary of his date of separation, then any payments
delayed in accordance with this Section 7(i) or otherwise will be payable in a
lump sum (less applicable withholding taxes) to Executive’s estate as soon as
administratively practicable after the date of his death and all other Deferred
Compensation Separation Benefits will be payable in accordance with the payment
schedule applicable to each payment or benefit.
(ii)    Amendments to this Agreement to Comply with Section 409A. It is the
intent of this Agreement to comply with the requirements of Section 409A so that
none of the payments and benefits to be provided hereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. Executive and the Company agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition under Section 409A prior to actual payment
to Executive.
8.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)    Business Reasons. “Business Reasons” means (i) gross negligence or
willful misconduct by Executive in the performance of his duties,
(ii) Executive’s conviction of a felony, or other criminal offense involving
moral turpitude, or (iii) Executive’s material breach of this Agreement,
including without limitation any repeated breach of Sections 9 through 12
hereof, provided that, in the case of clauses (i) or (iii) above, the Board
provides written notice of such “Business Reason” to the Executive, specifically
identifying the circumstance(s) which the Board believes constitute such
“Business Reason”, and Executive will have the opportunity to cure such
circumstances to the reasonable satisfaction of the Board within thirty (30)
days following the delivery of such notice; provided, further, that at the
conclusion of such thirty (30) day cure period, the final determination of the
occurrence of “Business Reasons” and/or the effectiveness of any such cure, will
be made at a meeting of the Board at which Executive (and, at Executive’s
option, his counsel) will have had a right to participate. For purpose of this
paragraph, no act or failure to act by Executive will be considered “willful”
unless done or omitted to be done by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Company or its affiliates. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or based upon
the advice of counsel for the Company will be conclusively presumed to be done,
or omitted to be done, by Executive in good faith and in the best interests of
the Company. The Board must notify Executive of any event constituting Business
Reasons within ninety (90) days following any Board member’s (excluding
Executive) actual knowledge of its existence (which period will be extended
during the period of any reasonable investigation conducted in good faith by or
on behalf of the Board) or such event will not constitute Business Reasons under
this Agreement.
(b)    Disability. “Disability” will mean that Executive has been unable to
perform his duties as an employee as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company with the consent of the Executive or his representative
(unless such consent is unreasonably withheld or delayed). Termination resulting
from Disability may only be effected after at least sixty (60) days written
notice by the Company of its intention to terminate Executive’s employment. In
the event that Executive resumes the performance of substantially all of his
duties hereunder before the termination of his employment becomes effective, the
notice of intent to terminate automatically will be deemed to have been revoked.
(c)    Termination Date. “Termination Date” will mean (i) if this Agreement is
terminated on account of death, the date of death; (ii) if this Agreement is
terminated for Disability, the date specified in Section 8(b); (iii) if this
Agreement is terminated by the Company, the date on which indicated in a notice
of termination that is given to Executive by the Company in accordance with
Sections 7(a) and 14(a); (iv) if the Agreement is terminated by Executive, the
date indicated in a notice of termination given to the Company by Executive in
accordance with Sections 7(a) and 14(a); or (v) if this Agreement expires by its
terms, then the last day of the term of this Agreement.
(d)    Constructive Termination. A “Constructive Termination” will be deemed to
occur if Executive elects to voluntarily terminate employment within the ninety
(90) day period immediately following any of the following events: (i)
Executive’s position changes as a result of an action by the Company such that
(A) Executive will no longer be the Chief Executive Officer of the Company, (B)
Executive will have authorities, duties or responsibilities less, in any
material respect, than those (x) typically associated with a chief executive
officer of a company of comparable size, or (y) the Executive had immediately
prior to such action, or (C) Executive is required to report to a person or
persons other than the entire Board, or a committee of the Board, or otherwise
than substantially in accordance with past practice; provided that if the Board
determines by unanimous vote of all directors (excluding Executive) that it is
required either by law or by rule of any exchange or listing entity whose rules
must be complied with in order for the Company to maintain such listing that
Executive not be Chief Executive Officer, then the involuntary removal of
Executive from the position of Chief Executive Officer will not, in and of
itself, constitute a Constructive Termination, (ii) Executive is required to
relocate his place of employment, other than a relocation within fifty (50)
miles of the Company’s current Stamford headquarters, (iii) there is a reduction
in Executive’s Base Salary or Target Bonus other than any such reduction
consistent with a general reduction of pay across the executive staff as a
group, as an economic or strategic measure due to poor financial performance by
the Company, (iv) the Company becomes a subsidiary of another entity other than
pursuant to implementation of a holding company structure in which the Company
is the principal subsidiary of the holding company, or (v) there occurs any
other material breach of this Agreement by the Company (including, without
limitation, any breach of Section 14(c), but excluding the termination of
Executive’s service as a director due to applicable legal or listing
requirements or stockholders failing to reelect Executive to the Board) after a
written demand for substantial performance is delivered to the Board by
Executive which specifically identifies the manner in which Executive believes
that the Company has materially breached this Agreement, and the Company has
failed to cure such breach to the reasonable satisfaction of Executive within
thirty (30) days following the delivery of such notice, during which thirty (30)
day notice period, the ninety (90) day period described above will be tolled.
(e)    Change in Control. “Change in Control” will mean the happening of any of
the events described in Section 2.11 of the Plan (without regard to when Awards
were granted under the Plan, as such term is defined in the Plan).
(f)    Change in Control Termination. “Change in Control Termination” shall mean
the occurrence of any of the following events within the period of twenty-four
(24) months following the occurrence of a Change in Control: (1) a Constructive
Termination, (2) a termination of the Executive’s employment by the Company
without Business Reasons, or (3) election by the Company not to extend the
Employment Term upon the expiration of the Employment Term and Executive within
ninety (90) days following the expiration of the Employment Term terminates his
employment.
(g)    Separation from Service. “Separation from Service” will mean Executive’s
“separation from service” within the meaning of Section 409A.
9.    Confidential Information.
(a)    Executive acknowledges that the Confidential Information relating to the
business of the Company and its subsidiaries which Executive has obtained or
will obtain during the course of his association with the Company and
subsidiaries and his performance under this Agreement are the property of the
Company and its subsidiaries. Executive agrees that he will not disclose or use
at any time, either during or after the Employment Term, any Confidential
Information without the written consent of the Board, other than proper
disclosure or use in the performance of his duties hereunder. Executive agrees
to deliver to the Company at the end of the Employment Term, or at any other
time that the Company may request, all memoranda, notes, plans, records,
documentation and other materials (and copies thereof) containing Confidential
Information relating to the business of the Company and its subsidiaries, no
matter where such material is located and no matter what form the material may
be in, which Executive may then possess or have under his control, provided
that, the Executive may retain his address book to the extent it only contains
contact information. If requested by the Company, Executive will provide to the
Company written confirmation that all such materials have been delivered to the
Company or have been destroyed. Executive will take all appropriate steps to
safeguard Confidential Information and to protect it against disclosure, misuse,
espionage, loss and theft.
(b)    “Confidential Information” will mean information which is not generally
known to the public and which is used, developed, or obtained by the Company or
its subsidiaries relating to the businesses of any of the Company and its
subsidiaries or the business of any customer thereof including, but not limited
to: products or services; fees, costs and pricing structure; designs; analyses;
formulae; drawings; photographs; reports; computer software, including operating
systems, applications, program listings, flow charts, manuals and documentation;
databases; accounting and business methods; inventions and new developments and
methods, whether patentable or unpatentable and whether or not reduced to
practice; all copyrightable works; the customers of any of the Company and its
subsidiaries and the Confidential Information of any customer thereof; and all
similar and related information in whatever form. Confidential Information will
not include any information which (i) was rightfully known by Executive prior to
the Employment Term, (ii) is publicly disclosed by law or in response to an
order of a court or governmental agency, (iii) becomes publicly available
through no fault of Executive or (iv) has been published in a form generally
available to the public prior to the date upon which Executive proposes to
disclose such information. Information will not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all the material features comprising such information
have been published in combination.
10.    Inventions and Patents. In the event that Executive, as a part of
Executive’s activities on behalf of the Company, generates, authors or
contributes to any invention, new development or method, whether or not
patentable and whether or not reduced to practice, any copyrightable work, any
trade secret, any other Confidential Information, or any information that gives
any of the Company and its subsidiaries an advantage over any competitor, or
similar or related developments or information related to the present or future
business of any of the Company and its subsidiaries (collectively “Developments
and Information”), Executive acknowledges that all Developments and Information
are the exclusive property of the Company. Executive hereby assigns to the
Company, its nominees, successors or assigns, all rights, title and interest to
Developments and Information. Executive will cooperate with the Board to protect
the interests of the Company and its subsidiaries in Developments and
Information. Executive will execute and file any document related to any
Developments and Information requested by the Board including applications,
powers of attorney, assignments or other instruments which the Board deems
necessary to apply for any patent, copyright or other proprietary right in any
and all countries or to convey any right, title or interest therein to any of
the Company’s nominees, successors or assigns.
11.    No Conflicts.
(a)    Executive agrees that during the Employment Term, in his individual
capacity he will not enter into any agreement, arrangement or understanding,
whether written or oral, with any supplier, contractor, distributor, wholesaler,
sales representative, representative group or customer, relating to the business
of the Company or any of its subsidiaries, without the express written consent
of the Board.
(b)    As long as Executive is employed by the Company or any of its
subsidiaries, Executive agrees that he will not, except as set forth in Section
1, or with the express written consent of the Board, become engaged in, render
services for, or permit his name to be used in connection with, any for-profit
business other than the business of the Company, any of its subsidiaries or any
corporation or partnership in which the Company or any of its subsidiaries have
an equity interest.
12.    Non-Competition Agreement.
(a)    Executive acknowledges that his services are of a special, unique and
extraordinary value to the Company and that he has access to the Company’s trade
secrets, Confidential Information and strategic plans of the most valuable
nature. Accordingly, Executive agrees that for the period of thirty-six (36)
months following the Termination Date, Executive will not directly or indirectly
own, manage, control, participate in, consult with, render services for, or in
any manner engage in any business competing with the businesses of the Company
or any of its subsidiaries as such businesses exist or are in process of
development on the Termination Date (as evidenced by written proposals, market
research or similar materials), including without limitation the publication of
periodic research and analysis of the information technology industries. Nothing
herein will prohibit Executive from being (i) a passive owner of not more than
1% of the outstanding stock of any class of a corporation that is publicly
traded, so long as Executive has no active participation in the business of such
corporation, or (ii) a limited partner or similar passive investor in a private
equity fund or other commingled investment vehicle managed and sponsored by a
third party where the Executive’s investment represents less than 2% of
committed or invested capital.
(b)    In addition, for a period of thirty-six (36) months commencing on the
Termination Date, Executive will not (i) directly or indirectly induce or
attempt to induce any employee of the Company or any subsidiary (other than his
own assistant) to leave the employ of the Company or such subsidiary, or in any
way interfere with the relationship between the Company or any subsidiary and
any employee thereof, (ii) hire directly or through another entity any person
who was an employee of the Company or any subsidiary at any time during the then
preceding twelve (12) months, provided that Executive may hire any such person
who responds to a general advertisement offering employment so long as such
person did not have regular contact with Executive in the course of his or her
employment with the Company, (iii) directly or indirectly induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any subsidiary to cease doing business with the Company or such
subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
subsidiary, or (iv) disparage the Company, its executive officers, or its
directors. In addition, for a period of thirty-six (36) months commencing on the
Termination Date, the Company will cause its executive officers and directors
not to disparage the Executive. Notwithstanding anything herein to the contrary,
nothing in this Agreement shall prevent (i) truthful testimony given in response
to a lawful subpoena or similar court or governmental order, (ii) the rebuttal
of false or misleading statements by others, or (iii) normal competitive type
statements.
(c)    Executive agrees that these restrictions on competition and solicitation
will be deemed to be a series of separate covenants not-to-compete and a series
of separate non‑solicitation covenants for each month within the specified
periods, separate covenants not-to-compete and non-solicitation covenants for
each state within the United States and each country in the world, and separate
covenants not-to-compete for each area of competition. If any court of competent
jurisdiction will determine any of the foregoing covenants to be unenforceable
with respect to the term thereof or the scope of the subject matter or geography
covered thereby, such remaining covenants will nonetheless be enforceable by
such court against such other party or parties or upon such shorter term or
within such lesser scope as may be determined by the court to be enforceable.
(d)    Because Executive’s services are unique and because Executive has access
to Confidential Information and strategic plans of the Company of the most
valuable nature, the parties agree that the covenants contained in this Section
12 are necessary to protect the value of the business of the Company and that a
breach of any such covenant would result in irreparable and continuing damage
for which there would be no adequate remedy at law. The parties agree therefore
that in the event of a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof.
13.    SEC Compliance. The Company covenants that:
(a)    at all times during the Employment Term and the term of any Incentive
Awards, if later, the Company will use commercially reasonable efforts to
maintain in effect a valid and effective registration statement on Form S-8
filed with the Securities Exchange Commission pursuant to the Securities Act of
1933, as amended (the “Securities Act”) covering any outstanding equity awards
made to Executive; provided, however, that nothing contained herein shall be
deemed to limit the right of the Company, in good faith, to suspend or withdraw
such registration so long as the Company thereafter uses commercially reasonable
efforts to comply with this provision; and
(b)    for so long as Executive holds either Incentive Awards or shares of
Common Stock of the Company obtained through the vesting or exercise of an
Incentive Award, and until Executive is free to sell all of the shares
underlying, relating to or obtained through the vesting or exercise of,
Incentive Awards pursuant to Rule 144 promulgated under the Securities Act, in a
ninety (90) day period, the Company will include in such Registration Statement
on Form S-8 described in clause (i) above a customary reoffer prospectus
covering Executive’s offer and sale of stock obtained through the vesting or
exercise of Incentive Awards in any manner requested by the Executive from time
to time.
14.    Miscellaneous Provisions.
(a)    Notice. Notices and all other communications contemplated by this
Agreement will be in writing, will be effective when given, and in any event
will be deemed to have been duly given (i) when delivered, if personally
delivered, (ii) three (3) business days after deposit in the U.S. mail, if
mailed by U.S. registered or certified mail, return receipt requested, or (iii)
one (1) business day after the business day of deposit with Federal Express or
similar overnight courier, if so delivered, freight prepaid. In the case of
Executive, notices will be addressed to him at the home address which he most
recently communicated to the Company in writing, provided that a copy of such
notice is delivered to the Executive’s last known attorneys. In the case of the
Company, notices will be addressed to its corporate headquarters, and all
notices will be directed to the attention of its Corporate Secretary.
(b)    Notice of Termination. Any termination by the Company or Executive will
be communicated by a notice of termination to the other party hereto given in
accordance with paragraph (a) hereof. Such notice will indicate the specific
termination provision in this Agreement relied upon.
(c)    Successors.
(i)    Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will be entitled to assume the rights and will be obligated to assume the
obligations of the Company under this Agreement and will agree to perform, in
good faith, the Company’s obligations under this Agreement in the same manner
and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which becomes bound by the terms of this Agreement by
operation of law or this Agreement.
(ii)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
(iii)    No Other Assignment of Benefits. Except as provided in this
Section 14(c), the rights of any person to payments or benefits under this
Agreement will not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Subsection (iii) will be void.
(d)    Waiver; Amendment. No provision of this Agreement will be amended,
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(e)    Entire Agreement. This Agreement will supersede any and all prior
agreements, representations or understandings (whether oral or written and
whether express or implied) between the parties with respect to the subject
matter hereof (including, without limitation, the Original Agreements), except
for any equity-based incentive award arrangements.
(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)    Arbitration. Any dispute or controversy arising under or in connection
with this Agreement will be settled exclusively by arbitration in New York, New
York, in accordance with the Employment Arbitration Rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. No party will be entitled
to seek or be awarded punitive damages. All attorneys’ fees and costs will be
allocated or apportioned as agreed by the parties or, in the absence of an
agreement, in such manner as the arbitrator or court will determine to be
appropriate to reflect the final decision of the deciding body as compared to
the initial positions in arbitration of each party. This Agreement will be
construed in accordance with and governed by the laws of the State of New York
as they apply to contracts entered into and wholly to be performed within such
State by residents thereof.
(h)    Withholding of Taxes. All payments made pursuant to this Agreement will
be subject to withholding of applicable taxes.
(i)    Indemnification. Executive will be covered under the Company’s insurance
policies and, subject to applicable law, will be provided indemnification to the
maximum extent permitted by the Company’s bylaws and Certificate of
Incorporation, with such insurance coverage and indemnification to be in
accordance with the Company’s standard practices for senior executive officers
but on terms no less favorable than provided to any other Company senior
executive officer or director.
(j)    Compliance with Company Policies. During the Employment Term, Executive
will comply with all Company policies generally applicable to the Company’s
executive officers.
(k)    Legal Fees. The Company will pay directly the reasonable fees and
expenses of counsel retained by Executive in connection with the preparation,
negotiation and execution of this amended Agreement.
(l)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
[Remainder Of The Page Intentionally Left Blank]



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
GARTNER, INC.
By:
/s/ James C. Smith    
James C. Smith,
Chairman of the Board of Directors

/s/ Eugene A. Hall    
EUGENE A. HALL



Exhibit A    

RELEASE AGREEMENT
This Release Agreement (the “Agreement”) is made by and between Eugene A. Hall
(“Executive”) and Gartner, Inc. (“Company”) (jointly referred to as the
“Parties”).
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
1.    Consideration. The Company agrees to provide Executive with the
consideration set forth in the Second Amended and Restated Employment Agreement
between Executive and the Company dated effective February 14, 2019 (the
“Employment Agreement”). No consideration shall be due or payable to Executive
by the Company until the Effective Date of this Agreement, as that term is
defined below.
2.    Payment of Salary. Executive acknowledges and represents that the Company
has paid all salary, wages, bonuses, accrued vacation, interest, severance,
stock, stock options, vesting, fees, business expenses, and any and all benefits
and compensation due to Executive, with the exception of the consideration
provided for in this Agreement.
3.    Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former: officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates,
divisions, subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”). Executive, on his own behalf, and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby fully and forever
releases the Company and the other Releasees from, and agrees not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess arising from any omissions, acts or
facts that have occurred up until and including the Effective Date of this
Agreement including, without limitation:
(a)    any and all claims relating to or arising from Executive’s employment
with the Company or the termination of that employment;
(b)    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of, shares of Company stock, including, but not
limited to, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duly under applicable state corporate law, and securities fraud under
any state or federal law;
(c)    any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Americans with Disabilities Act of 1990;
the Fair Labor Standards Act; the Employee Retirement Income Security Act of
1974; the Worker Adjustment and Retraining Notification Act; the Family and
Medical leave Act; the Fair Credit Reporting Act; the Sarbanes Oxley Act; the
Connecticut Fair Employment Practices Act; the Connecticut Human Rights and
Opportunities Law; and the Connecticut General Statute Title 31;
(e)    any and all claims for violation of the federal, or any state,
constitution;
(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and
(h)    any and all claims for attorney fees and costs.
The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to (a) any obligations incurred
under this Agreement, including, without limitation, the obligation to provide
the consideration referenced in Section 1, (b) payment of accrued benefits under
an employee benefit plan, to the extent and in the manner prescribed by the plan
documents; (c) the election of continued healthcare coverage under an employee
health plan pursuant to COBRA; (d) the application for and/or receipt of
unemployment benefits to the extent eligible; (e) the receipt of indemnification
under the Company’s charter, bylaws or other organizational documents of the
Company, or (f) any claims for benefits under the Director & Officer insurance
of the Company.
4.    Acknowledgement of Waiver of Claims Under ADEA. Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Executive and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Dale of this Agreement. Executive acknowledges that
the consideration given for this waiver and release Agreement is in addition to
anything of value to which Executive was already entitled. Executive further
acknowledges that he has been advised by this writing that:
(a)    he should consult with an attorney prior to executing this Agreement;
(b)    he has twenty-one (21) calendar days within which to consider this
Agreement;
(c)    he has seven (7) calendar days following his execution of this Agreement
to revoke this Agreement;
(d)    this ADEA waiver shall not be effective until the revocation period has
expired; and,
(e)    nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
ANY REVOCATION SHOULD BE IN WRITING AND DELIVERED TO JULES P. KAUFMAN, AT 56 TOP
GALLANT ROAD, STAMFORD, CT 06904 ON OR BEFORE 11:59 P.M. ON THE SEVENTH DAY
AFTER EXECUTIVE’S EXECUTION OF THIS AGREEMENT.
5.    No Pending or Future Lawsuits. Executive represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company or any of the other Releasees. Executive
also represents that he does not intend to bring any claims on his own behalf or
on behalf of any other person or entity against any of the Releasees.
6.    No Assistance. Executive agrees that he will not knowingly counsel or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so. Executive agrees both to immediately notify the Company upon receipt
of any such subpoena or court order, and to furnish, within three (3) business
days of its receipt, a copy of such subpoena or court order to the Company. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.
7.    Breach. Executive acknowledges and agrees that any breach of any provision
of this Agreement by Executive shall constitute a material breach of this
Agreement and shall entitle the Company immediately to recover the consideration
provided to Executive under this Agreement.
8.    Non-Disparagement. The Parties hereby reconfirm the non-disparagement
obligations set forth in Section 12(b) of the Employment Agreement.
9.    No Admission of Liability. The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of potential claims. No
action taken by the Parties, previously or in connection with this Agreement,
shall be construed to be: (a) an admission of the truth or falsity of any claims
made, or (b) an admission by either party of any fault or liability whatsoever
to the other party or to any third party.
10.    No Representations. Each party represents that it has had the opportunity
to consult with an attorney, and has carefully read and understands the scope
and effect of the provisions of this Agreement. Neither party has relied upon
any representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
11.    Severability. In the event that any provision in this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision so long as the remaining provisions remain intelligible
and continue to reflect the original intent of the Parties.
12.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement, and supersedes and replaces any and all prior agreements and
understandings between the Parties concerning the subject matter of this
Agreement.
13.    No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or their
authorized representatives.
14.    Attorneys’ Fees. In the event that either Party brings an action to
enforce or effect its rights under this Agreement, each Party shall bear its own
legal costs and expenses incurred in connection with such an action.
15.    Governing Law. This Agreement shall be governed by the laws of the State
of New York, without regard for choice of law provisions.
16.    Effective Date. This Agreement will become effective on the eighth day
after it has been signed by both Parties (the “Effective Date”), provided that
Employee has not revoked the Agreement before that date. This Agreement shall
become effective or enforceable, and the consideration provided herein shall not
be payable, until the Effective Date.
17.    Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
18.    Voluntary Execution of Agreement. This Agreement is executed voluntarily
and with the full intent of releasing all claims, and without any duress or
undue influence by any of the Parties. The Parties acknowledge that:
(a)    They have read this Agreement;
(b)    They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
(c)    They understand the terms and consequences of this Agreement and of the
releases it contains; and
(d)    They are fully aware of the legal and binding effect of this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.
Dated:
By:     
For Gartner, Inc.
Dated:
By:     
Eugene A. Hall







Gartner - Hall Employment Agreement 2019 Restatement - Execution Version



